Co fF SN DN OH HP WY NY —

N NO NHN HO NY ND NY NY YN #Y HF FF FSF FP YS FEF S| KS
oOo st DH OH BP WO NY KH CO OO Bn HD TH FP WY NY | O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 1 of 37

DON SPRINGMEYER, ESQ. (SBN 1021)

DANIEL BRAVO, ESQ. (SBN 13078)

A. JILL GUINGCANGCO, ESQ. (SBN 14717)

WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
3556 E. Russell Road, 2nd Floor

 

 

 

 

 

 

 

Las Vegas, Nevada 89120 FILED
Telephone: (702) 341-5200 / Fax: (702) 341-5300 ———ENTERED meer
Email: dspringmeyer@wrslawyers.com COUNSEL/PARTIES OF Peco
Email: dbravo@wrslawyers.com
Email: ajg@wrslawyers.com

MAR 13 2020
BERGER MONTAGUE PC
Michael Dell’ Angelo (Pro Hac Vice to be submitted)
Jon Lambiras (Pro Hac Vice to be submitted) CLERK US DISTRICT COURT
Joshua T. Ripley (Pro Hac Vice to be submitted) RY. DISTRICT OF NEVADA
1818 Market Street, Suite 3600 ~ DEPUTY

 

 

 

 

Philadelphia, PA 19103

Tel: (215) 875-3000 / Fax: (215) 875-4604
mdellangelo@bm.net

jlambiras@bm.net

jripley@bm.net

Attorneys for Plaintiffs
(Additional Attorneys listed below)

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

LARRY LAWTER, JULIE MUTSKO, KERRI | Case No.: A OcVv a A q
SHAPIRO, and VICTOR WUKOVITS, on
behalf of themselves and all others similarly
situated, CLASS ACTION COMPLAINT AND
JURY DEMAND

Plaintiffs,

v.
MGM RESORTS INTERNATIONAL,

Defendants.

 

 

Plaintiffs Larry Lawter, Julie Mutsko, Kerri Shapiro, and Victor Wukovits (collectively
Plaintiffs”), on behalf of themselves and all others similarly situated, allege the following
against Defendant MGM Resorts International (“MGM” or “Defendant”).

1 INTRODUCTION

1. This is a data breach class action on behalf of millions of consumers whose

 

 
CoC oe tI DN Or FSF WY NY

NO NO DN HN HN WV NN WN NO HH KF Ff FH KF FF HK SE ES lS
on KN Hh BR WO NY KH CO OO fe HD HD nH BP W NY FF OS

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 2 of 37

sensitive personal information was stolen by cybercriminals in a massive cyber-attack at MGM.

2. MGM is a global company that owns, operates, and manages hotels, casinos, and
resorts, including in Las Vegas, Nevada.

3. On February 19, 2020, MGM publicly acknowledged that on July 7, 2019, an
unauthorized individual gained access to MGM’s computer systems and stole highly sensitive
personally identifiable information (“PIT”) associated with more than 10.6 million hotel guests
(the “Data Breach”).

4. The stolen PII included names, addresses, phone numbers, email addresses, and
dates of birth for guests who stayed at an MGM property through 2019. For certain guests, the
stolen data also included driver’s license numbers, passport numbers, or military identification
numbers.

5. The stolen PII has been made available for download on the dark web, where it
was posted to a popular hacking forum. Technology journalists at ZDNet and security
researchers from Under the Breach were able to validate the origin of the posted data by using
the PII to contact users and confirm that they stayed at an MGM property prior to the breach.

6. After being alerted of these findings, MGM belatedly confirmed that the data
released on the dark web was obtained in the Data Breach. .

7. The Data Breach was a direct result of MGM’s failure to implement adequate and
reasonable cyber-security procedures necessary to protect its customers’ PII.

8. MGM disregarded the rights of Plaintiffs and class members by, among other
things, failing to take adequate and reasonable measures to ensure that its data systems were
protected against unauthorized intrusions; misrepresenting in its Privacy Policy that it had
adequate data security practices in place to safeguard customers’ PII; failing to take standard and
readily available steps to prevent the data intrusion; and failing to monitor and timely detect the
Data Breach.

9. Plaintiffs were guests at various MGM hotels during the period covered by the

Data Breach. In connection with their reservations, Plaintiffs were required to provide MGM

 
Oo Oo ND WT FF WD YN

NO NO NH HN HN NY NY NY NO | FR FR FF RF FPF ES Ph
Co nD ON Nh BR WY NO KH CO Oo OH Dn On Ff WY NY YF SO

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 3 of 37

with PII of the type included in the breach.

10. Plaintiffs and class members have sustained compensable damages as a result of
the Data Breach. They have been exposed to a heightened and imminent risk of fraud and
identity theft. They must now and indefinitely in the future closely monitor their financial
accounts and credit reports to guard against fraud. This is a time-consuming process. They are
also faced with undertaking costly measures to mitigate the impact of the breach. For example,
to guard against identity theft, many class members will place credit freezes or fraud alerts on
their credit reports, purchase credit monitoring or other identity protection services, or pay for
credit reports. They will also investigate and dispute fraudulent activity incurred in their names.
Plaintiffs and class members also suffered “benefit of the bargain” damages in that they paid
money to MGM for services they would not have purchased, or would not have paid the same
price for, had they known that MGM lacked adequate data security practices. Further, Plaintiffs
and class members suffered a loss of value of their PII as a result of the breach.

Il. Plaintiffs seek to remedy these harms on behalf of themselves and all similarly
situated individuals whose PII was stolen in the Data Breach. Plaintiffs seek remedies including
reimbursement of fraud losses and other out-of-pocket costs; compensation for time spent in
response to the Data Breach; free credit monitoring and identity theft insurance beyond MGM’s
current one-year offer; and injunctive relief involving substantial improvements to MGM’s data
security systems.

Il. PARTIES

12. Plaintiff Larry Lawter is a resident of South Carolina. He paid for a hotel room at
an MGM property during the relevant period, including but not limited to at the MGM Grand in
May 2017. In connection with his hotel stay, he provided MGM with PII of the type at issue in
the Data Breach. Plaintiff Lawter values the importance of data security and the privacy of his
PII. Had he known the truth about MGM’s deficient data security practices, he would not have
stayed at an MGM property, or would not have paid the price that he paid. In response to the

Data Breach, Plaintiff Lawter has spent time monitoring his financial accounts more closely than

 
CoC Oo SS HN A FF W NO —

NY NO NY NO HN HN NY NY NO KH FH KF HF KF KF FP OYE ESE eS
Co nN ONO A BP WY NY KH CO OO Be ND DO TH BP WY NY KF O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 4 of 37

he otherwise would.

13. Plaintiff Julie Mutsko is a resident of Ohio. She paid for a hotel room at MGM
properties during the relevant period, including but not limited to at Monte Carlo in May 2015; at
Mandalay Bay in May 2016; and at MGM Grand in May 2019. In connection with her hotel
stays, she provided MGM with PII of the type at issue in the Data Breach. Plaintiff Mutsko
values the importance of data security and the privacy of her PII. Had she known the truth about
MGM’s deficient data security practices, she would not have stayed at MGM properties, or
would not have paid the price that she paid. In response to the Data Breach, Plaintiff Mutsko has
spent time monitoring her financial accounts more closely than she otherwise would.

14. Plaintiff Kerri Shapiro is a resident of New York. She paid for a hotel room at
MGM properties during the relevant period, including but not limited to at Bellagio in July 2016
and at Aria in July 2017. In connection with her hotel stays, she provided MGM with PII of the
type at issue in the Data Breach. Plaintiff Shapiro values the importance of data security and the
privacy of her PII. Had she known the truth about MGM’s deficient data security practices, she
would not have stayed at MGM properties, or would not have paid the price that she paid. In
response to the Data Breach, Plaintiff Shapiro has spent time monitoring her financial accounts
more closely than she otherwise would.

15. Plaintiff Victor Wukovits is a resident of Louisiana. He paid for a hotel room at
an MGM property during the relevant period, including but not limited to at Luxor in February
2017. In connection with his hotel stay, he provided MGM with PII of the type at issue in the
Data Breach. Plaintiff Wukovits values the importance of data security and the privacy of his
PII. Had he known the truth about MGM’s deficient data security practices, he would not have
stayed at an MGM property, or would not have paid the price that he paid. In response to the
Data Breach, Plaintiff Wukovits has spent time monitoring his financial accounts more closely
than he otherwise would.

16. | Defendant MGM Resorts Internationa! is a publicly traded company incorporated

in Delaware. Its headquarters are located at 3600 Las Vegas Boulevard South, Las Vegas, NV

 
Oo Co AN KH A F&F WY NY

DO NO NO NY NY NY NN NN NO KR FY FP FTF FSF KF YF PY PF SS
Oo YD DO WH B&B WH NY YY} COD CO Oe nH HD HW F&F W NY KS O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 5 of 37

89109. It is a global hospitality and entertainment company. MGM’s portfolio of hotels includes
Aria, Bellagio, MGM Grand, Mandalay Bay, The Mirage, Luxor, New York-New York,
Excalibur, Park MGM, and Circus Circus, among others. MGM earned consolidated net income
of $2.2 billion in 2019.

I. JURISDICTION AND VENUE

17. This Court has subject matter jurisdiction over this action pursuant to the Class
Action Fairness Act, 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds
$5,000,000.00 exclusive of interest and costs, there are more than 100 class members, and at
least one class member is a citizen of a state different than Defendant.

18. This Court has diversity jurisdiction over Plaintiffs’ claims pursuant to 29 U.S.C.
§ 1332, as the parties are completely diverse and the amount in controversy exceeds $75,000.00.

19. This Court has general personal jurisdiction over MGM because it maintains its
principal place of business in this District. The Court also has specific personal jurisdiction over
MGM because it purposefully availed itself of this forum by engaging in suit-related conduct
here, including the collection and storage of PII from Plaintiffs and class members.

20. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a
substantial part of the events giving rise to this action occurred in this District. MGM is based in
this District, maintains customer PII in this District, and entered into consumer transactions with
Plaintiffs and class members in this District.

IV. STATEMENT OF FACTS

A. The MGM Data Breach

21. Onor about July 7, 2019, an unauthorized individual gained access to MGM’s
computer network and stole customer data for 10.6 million MGM customers.

22. The data consisted of a treasure trove of MGM customers’ PII, including their
names, addresses, phone numbers, email addresses, and dates of birth. For some guests, the

stolen data also included driver’s license numbers, passport numbers, or military identification

 
Oo Oo KN DH WN FF WD NO —

NN NO NO NH NH WN NO NN NO KH KR RP YF KY Fe KF ES EE SES
Co ty HN OH BR WY NY KH CDS Oo FAN DBD Ue BP WY NY YF &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 6 of 37

numbers.’

23. Inmid-February 2020, the stolen data of all 10.6 million MGM guests was
published on a well-known hacking forum used for buying and selling stolen PII, accessible to
any number of “dark web” miscreants.

24. Cyber security specialists have recognized that the PII stolen in the Data Breach
presents a “treasure trove” of “highly sensitive” personal information, and that many of the
affected consumers now “face a higher risk” of misuse of the PIL?

25. | Onor about September 7, 2019, MGM began notifying affected customers and
various governmental agencies of the Data Breach, although the notifications were not yet made
public. MGM sent a Notice of Data Incident (“Notice”) to affected customers and Attorneys
General of various states. An example of one of the Notices stated the following:

Notice of Data Incident
What Happened
On or about July 7, 2019, an individual accessed MGM Resorts
International’s computer network system without permission. The individual
downloaded partial customer data from MGM’s computer systems, then
posted and disclosed part of the data on a closed internet forum. ...
What Information Was Involved
MGM immediately initiated an internal forensic investigation into this
incident. MGM conducted an exhaustive investigation and search of the
downloaded data from the closed internet site. On August 9, 2019, MGM
determined your First Name, Last Name and Driver’s License Number
were part of the compromised file. . . .
What We Are Doing
We take the security of our customers’ data seriously, and after MGM became

aware of the event, we took immediate measures to investigate and remediate
the incident. We have implemented additional safeguards to improve further

 

' MGM Resorts Says Data Breach Exposed Some Guests’ Personal Information, The
New York Times, Feb. 19, 2020, available at https://www.nytimes.com/2020/02/19/us/mgm-
data-breach.html.

? Details of 10.6 Million MGM Hotel Guests Posted on a Hacking Forum, ZDNet, Feb.
19, 2020, available at https://www.zdnet.com/article/exclusive-details-of- 1 0-6-million-of-mgm-
hotel-guests-posted-on-a-hacking-forum/.

 
Oo fo NY DB WA FP WD WY

No NO NH NHN NN NY NY WN NO HH YY FF FF FF FF FF EF ES lS
Co ND DO tA BP BHD Nh OOlUlUlUOCOlUlUCUCOUNS UNCC RPU ON lO

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 7 of 37

data security related to external software incidents. Furthermore, MGM
reported the incident to law enforcement immediately once MGM discovered
the matter. In addition, we are offering identity theft protection services
through ID Experts, the data incident and recovery services expert, to provide
you with MyIDCare. MyIDCare services include: 12 months of credit and
CyberScan monitoring, a $1,000,000 insurance reimbursement policy, and
fully managed ID theft recovery services. With this protection, MyI[DCare
will help you resolve issues if your identity is compromised.

What You Can Do
We encourage you to contact ID Experts with any questions and to enroll in
free MyIDCare services by calling 833-959-1344 or going to

https://ide.myidcare.com/mgmri and using the Enrollment Code provided
above. ...

Please call 833-959-1344 or go to https://ide.myidcare.com/mgmri for
assistance or for any additional questions you may have.”

26. Ina letter to the North Dakota Attorney General dated September 7, 2019, MGM
noted that the hacker “exfiltrated data by exploiting a compromised account concerning a third-
party integration.” The letter also stated that the hacker “posted the data on a closed internet
forum with the intent to sell the information for financial gain.”

27. | MGM acknowledged that consumers face a substantial risk of fraud and identity
theft from the Data Breach. The Notice contained an attachment with several “Recommended
Steps” for consumers. It encouraged consumers to: (i) “Review your credit reports,” (ii) “Place
fraud alerts with the three credit bureaus,” and (iii) place a “Security Freeze” on their credit

files.° It also encouraged consumers to sign up for MGM’s free credit monitoring offer. These

steps illustrate the very real risks faced by consumers, and the protective measures needed to

 

3 https://media.dojmt.gov/wp-content/uploads/Consumer-Notice-26.pdf (emphasis
added).

* https://attorneygeneral.nd.gov/sites/ag/files/documents/DataBreach/2019-09-09-
MGM Resorts. pdf.

> Id.

° https://media.dojmt.gov/wp-content/uploads/Consumer-Notice-26.pdf (attachment to
Notice).

 
CoC Oo SINT HN OH FP WY NY

NO NO WN HPO HN NY NN NY NO YK KF KF YF FF FP PF KF SS
Co aD KN UN BP YO NY KH OD CO eH DAH FP WY NY  &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 8 of 37

mitigate those risks.

28. In mid-February 2020, the stolen data of all 10.6 million MGM guests was
published on a hacking forum used for buying and selling stolen PIT. An article by data security
researchers at ZDNet dated February 19, 2020 stated the following:

The personal details of more than 10.6 million users who stayed at MGM
Resorts hotels have been published on a hacking forum this week.

ZDNet verified the authenticity of the data today, together with a security
researcher from Under the Breach, a soon-to-be-launched data breach monitoring
service.

According to our analysis, the MGM data dump that was shared today
contains personal details for 10,683,188 former hotel guests.

Included in the leaked files are personal details such as full names, home
addresses, phone numbers, emails, and dates of birth.

ZDNet reached out to past guests and confirmed they stayed at the hotel, along
with their timeline, and the accuracy of the data included in the leaked files.

Within an hour after we reached out to the company, we were in a conference call
with the hotel chain's security team. Within hours, the MGM Resorts team was
able to verify the data and track it to a past security incident.

An MGM spokesperson told ZDNet the data that was shared online this
week stems from a security incident that took place last year [in 2019].

According to Irina Nesterovsky, Head of Research at threat intel firm KELA, the
data of MGM Resorts hotel guests had been shared in some [other] closed-circle
hacking forums since at least July, last year.

[T]he publication of this data dump on a very popular and openly accessibly
hacking forum this week has brought it to many other hackers’ attention.’
29. These facts illustrate that class members face a significant risk of identity theft or

other misuse of their PII. Cyber-criminals would not buy and sell class members’ PII unless they

 

’ Details of 10.6 Million MGM Hotel Guests Posted on a Hacking Forum, ZDNet, Feb.
19, 2020, available at https://www.zdnet.com/article/exclusive-details-of- 1 0-6-million-of-mgm-
hotel-guests-posted-on-a-hacking-forum/ (emphasis added).

 
So fF NT DH Wn FP W NY

N N BH WN NY WN NY WN NN YH YH FP FF FF FP RF Fe Pe
Oo DT NO A BP WY NY KH OD Oo eID KH TH PP WY NY YF O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 9 of 37

intended to misuse use it.

30. | The Data Breach was reportedly the result of a faulty cloud-based server. A data
security professional noted that the breach “could have easily been caused from poor cloud
configuration and security hygiene.”®

31. MGM isa multi-billion-dollar company and had the financial and personnel
resources necessary to prevent the breach. MGM nevertheless neglected to adequately invest in
reasonable data security measures.

32. | Asacondition of staying at its hotel properties, MGM requires that its customers
entrust it with highly sensitive PII]. By obtaining, collecting, using, and deriving a benefit from
consumers’ PII, MGM assumed legal and equitable duties and knew or should have known that it
was responsible for protecting the PII. MGM failed to adopt reasonable safeguards despite its
known duties.

B. MGM’s Privacy Policy

33. | MGM’s Privacy Policy on its website discussed its data security safeguards and
made materially false and misleading representations. The Privacy Policy stated the following,
in relevant part:

MGM RESORTS PRIVACY POLICY

MGM ... respects your privacy. This Privacy Policy (“Policy”) describes the

information collection, use, protection, and sharing practices of MGM Resorts

International and MGM Resorts International websites, mobile applications,

electronic communications, and properties.

We collect information from a variety of sources and in a variety of ways,
including the following:

Personal Information. When you visit, use, and/or access MGM Resorts or
MGM Online Services, you may provide us with (and/or we may collect)
information by which you can be personally identified including your name, date
of birth, postal address, email address, and telephone number, and videos,
recordings, and images of you (“Personal Information”). We may also obtain
Personal Information from third parties.

 

8 MGM Admits to 2019 Data Breach Affecting 10.6 Million Customers, SC Magazine,
Feb. 20, 2020, available at https://www.scmagazine.com/home/security-news/data-breach/mgm-
admits-to-20 1 9-data-breach-affecting-10-6-million-customers/.

 
Co Oo SN BDO UO FP WY NY

NO NO NHN WH NY NHN NY NO NO FH FF FF Ff Ff FF YS Ph Eh hl SES
Oo NT AO NW BR WN YH DO eB NT DH FF WS NY | ©

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 10 of 37

Sensitive Information. When you make a purchase, visit, use and/or access

MGM Resorts or MGM Online Services, or engage in other transactions or
activities, you may provide us with sensitive Personal Information including your
credit or debit card number, financial account number, biometrics, medical/health-
related information, driver’s license number, government-issued identification
card number, social security number, passport number, or naturalization number
(“Sensitive Information’).

SECURITY

Information maintained in electronic form that is collected by MGM Resorts

International and any individual MGM Resort is stored on systems protected by

industry standard security measures. These measures are intended to protect

these systems from unauthorized access. ... We have controls in place that

are designed to detect potential data breaches, contain and minimize the loss

of data, and conduct forensic investigations of a breach.

Our staff is required to take reasonable measures to ensure that

unauthorized persons cannot view or access your Personal Information.

Employees who violate our internal privacy policies are subject to disciplinary

action up to and including termination of employment.

34. These representations were false and misleading because, among other things,
MGM did not employ “industry standard security measures,” did not have controls in place to
“detect potential data breaches,” and did not take “reasonable measures to ensure that
unauthorized persons cannot view or access your Personal Information.” The Privacy Policy
also contained material omissions because it failed to disclose the shortfalls in MGM’s data
security practices.

35. Plaintiffs and class members provided their PII to MGM with the reasonable
expectation and mutual understanding that MGM would comply with its obligations to keep the
PII confidential and would take reasonable steps to secure it from theft. MGM failed to do so, in
violation of its own Privacy Policy.

C. The Hotel Industry is a Frequent Target of Cyber Criminals, and MGM Was

on Notice of the Threat of a Breach

36. The type of PII collected by hotels makes this industry particularly appealing to

 

 

 

* https://www.mgmresorts.com/en/privacy-policy.htm! (emphasis added).

10

 
oT Oo fF ST DO OH Fe WY NY

BB po bP NO NHN HN WN NY NO HH HH KF KF Fe FP FPF OPS El
eo SI BAO A BP WO HO KH OD OC eB AT HD AH FP WD NY

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 11 of 37

cyber criminals. Trustwave’s “2018 Global Security Report” listed hospitality as one of the top
three industries most vulnerable to payment card breaches.’° Other estimates project that hotels
are the targets of around 20% of all cyberattacks."'

37. Indeed, in recent years, Marriott, Hilton, Hyatt, and Trump Hotels have all been
cited for large-scale data negligence. “Such unfortunate trends should not come as much of a
surprise since hotels are hotbeds of sensitive information. Their data is spread out across porous
digital systems and their sales are usually conducted through weak point-of-sale systems.”

38. “Hotel chains and travel companies were major targets for cybercriminals in 2019
with several being hit with . . . card skimming malware and others suffering from exposed cloud
servers ....7"°

39. “While hospitality companies have fewer transactions than retail organizations —
and thus have data on fewer customers to steal — they collect substantially more valuable and
varied personal data for each of their guests. ... This rich personal data is invaluable to
cybercriminals. They can use this data to better impersonate each breached customer, leading to
additional identity theft and social engineering attacks against each individual’s company. By
enabling further attacks, breaching a hotel provides cybercriminals much more value than
breaching a company in almost any other industry.”

40. The increased risk of data breaches in the hotel industry was widely known

throughout the hospitality field, including to MGM. MGM knew or should have known of the

 

 

 

'0 Why Cybersecurity Matters, Hotel Management (Oct. 17, 2019), available at
https://www.hotelmanagement.net/tech/why-cybersecurity-matters.

Nog

"Id.

'3 MGM Admits to 2019 Data Breach Affecting 10.6 Million Customers, SC Magazine,
Feb. 20, 2020, available at https:/(www.scmagazine.com/home/security-news/data-breach/mgm-

admits-to-20 1 9-data-breach-affecting- 1 0-6-million-customers/.

'* Cybersecurity in Hospitality: An Unsolvable Problem?, Paladion Networks, available
at https://www.paladion.net/cybersecurity-in-hospitality-an-unsolvable-problem.

11

 
Co fF HN DO WH FP WD NY

NO wo NO NO NY NY NO NV NO KH KF HR Fe FF RPO RS
oN BO AH BP WO NY K§ COS BO FHF HTD DO FP WY NY KF O&

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 12 of 37

substantial and foreseeable risk of a data breach involving the PI] it held. Despite the known
risks, MGM failed to adopt commercially reasonable and readily available safeguards.

41. PIL is also valuable to MGM. MGM recognizes a business value of consumers’
PII and collects it to better target customers and increase its profits.

D. The Risk of Misuse of the Stolen PII Will Persist for Years

42. | MGM was well aware that the PII it collects is highly sensitive, and of significant
value to those who would wish to use it for wrongful purposes.

43. Pll is a valuable commodity to identity thieves. As the Federal Trade
Commission (“FTC”) recognizes, with stolen PII identity thieves can commit an array of crimes
including identify theft and financial fraud.'°

44, A robust cyber black market exists, in which criminals can post stolen PII on
multiple underground websites. That is exactly what took place here.

45. The ramifications of MGM’s failure to keep PII secure are long lasting. Once PII
is stolen, fraudulent use of that information, and re-sale among cyber criminals, may continue for
years.

46. “The fact that the breach happened about seven months ago without any public
disclosure may have led MGM to believe the data was not going to be used by the thieves, but as
with many breaches malicious actors sometimes wait months or years to tip their hand. This is a
great example of how these breaches and their fallout can continue to haunt businesses for quite
some time. It’s likely MGM thought this incident was far in the rear view, but the value of their
particular dataset continues to have appeal.” !°
47. Thus, even if misuse has not yet occurred for certain class members, there is a

substantial risk that misuse will take place in the future. Accordingly, class members must

 

 

 

'S Warning Signs of Identity Theft, Federal Trade Commission, available at
https://www.consumer.ftc.gov/articles/027 | -warning-signs-identity-theft.

'© MGM Admits to 2019 Data Breach Affecting 10.6 Million Customers, SC Magazine,

Feb. 20, 2020, available at https://www.scmagazine.com/home/security-news/data-breach/mgm-
admits-to-20 | 9-data-breach-affecting-10-6-million-customers/.

12

 
Oo re IN HD OH FP WD NYO

NBO NO NYO NH HN WN HN NN YN — HF YY Ff YF FF FF KS SK he
Co ST ONO UN B® WY NY KH DOD 6 FnN HKD A FP WD NH | O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 13 of 37

remain vigilant and closely monitor their financial affairs indefinitely. MGM’s offer of free
credit monitoring for just one year is inadequate.

E. MGM Failed to Comply with FTC Guidelines and Industry Standards

48. | The FTC has promulgated numerous guides for businesses, which highlight the
importance of implementing reasonable data security practices. According to the FTC, the need
for data security should be factored into all business decision-making.’”

49. In 2016, the FTC updated its publication, Protecting Personal Information: A
Guide for Business, which established cyber-security guidelines for businesses.'® The guidelines
note that businesses should protect the personal customer information that they keep; properly
dispose of personal information that is no longer needed; encrypt information stored on computer
networks; understand their network’s vulnerabilities; and implement policies to correct any
security problems. The guidelines also recommend that businesses use an intrusion detection
system to expose a breach as soon as it occurs; monitor all incoming traffic for activity indicating
that someone is attempting to gain unauthorized access to the system; watch for large amounts of
data being transmitted from the system; and have a response plan ready in the event of a breach.

50. | The FTC further recommends that companies not maintain PII longer than is
needed for authorization of a transaction; limit access to sensitive data; require complex
passwords to be used on networks; use industry-tested methods for security; monitor for
suspicious activity on the network; and verify that third-party service providers have
implemented reasonable security measures.

51. The FTC has brought enforcement actions against businesses for failing to

 

'7 Start With Security, Federal Trade Commission, available at
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.

'8 Protecting Personal Information: A Guide for Business, Federal Trade Commission.
available at https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-
personal-information.pdf.

'9 Start With Security, Federal Trade Commission, available at
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.

13

 
oO fF NY DH nA F&F WY NY

NN NO NH NHN WH WN NY WN NO KH KF KR FF FF FF YS TE ES SES
Oo sD DO ON BR YY NY KH OD OO Oe HN DH Fe WY NY YF O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 14 of 37

adequately protect customer data, treating the failure to employ reasonable safeguards as an
unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”),
15 U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must
take to meet their data security obligations.

52. | MGM failed to adopt reasonable data security safeguards. MGM’s failure to
protect customer PII constitutes an unfair act or practice prohibited by Section 5 of the FTCA, 15
ULS.C. § 45.

53. Cyber security firms and industry participants have promulgated a series of best
practices that should be implemented by hospitality companies, including but not limited to:
installing appropriate malware detection software; monitoring and limiting network ports;
protecting web browsers and email management systems; setting up network systems such as
firewalls, switches and routers; monitoring and protection of physical security systems;
protection against any possible communication system: and training hotel staff regarding critical
points.”

54. | MGM failed to comply with these and other industry best practices.

F. Plaintiffs and Class Members Suffered Damages

55. Asadirect and proximate result of MGM’s wrongful actions and inactions,
Plaintiffs and class members have been placed at an imminent, immediate, and continuing
increased risk of harm from identity theft and fraud. The increased risk requires them to spend
time and money to mitigate the actual and potential impacts of the Data Breach.

56. Plaintiffs and class members have suffered, will suffer, or are at a substantially

increased risk of suffering the following types of harm, among others:

a. The unauthorized use of their PII for fraudulent purposes.
b. Fraud losses for accounts opened or debts incurred in their name.
c. Out-of-pocket costs for mitigation efforts such as purchasing credit

 

°° How to Work on Hotel Cyber Security, Open Data Security, July 23, 2019, available at
https://opendatasecurity.io/how-to-work-on-hotel-cyber-security/.

14

 
Co Oo SN BO AN SP YD NY

NO NO NO NH NY NY YN NN NN KK FF FP YF KF YS FF PF SK LS
Co ~~ DN UW BB WY NY KH CO OBO FH DH FF WY NY S| O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 15 of 37

monitoring services, credit freezes, credit reports, etc.

d. Time spent responding to the Data Breach for things like reviewing
financial accounts and credit reports more closely than they otherwise
would have, researching and disputing fraudulent charges or suspicious
activity, signing up for protective measures, etc.

e. Lost opportunity costs and lost wages associated with efforts expended in
response to the Data Breach.

f. “Loss of value” of their PIT. A robust market exists for stolen PII, which
is highly coveted and sold on the dark web at specific identifiable prices.
The theft of consumers’ PII led to a diminution in value of that PII.

g. “Benefit of the bargain” damages. Plaintiffs and class members overpaid
for hotel services that should have been — but were not — accompanied by
adequate data security. Part of the price class members paid to MGM was
intended to be used to fund adequate data security. Plaintiffs and class
members did not get what they paid for. MGM’s misrepresentations and
omissions regarding data security diminished the value of Plaintiffs’
purchases.

h. The continued risk to their PII in MGM’s possession, which could be the
subject to further breaches if MGM fails to undertake appropriate
measures to protect the PII going forward.

57. Consumers face an unusually high risk of misuse from this particular data breach.
Criminals stole the PII with the specific intent to use it for fraudulent purposes and/or to sell it to
others for purposes of misusing it. The PII has already been posted on the dark web, and it is
only a matter of time before it is misused on a large scale.

58. Identity thieves can combine data stolen in the Data Breach with other
information about class members gathered from underground sources, public sources, or even

class members’ social media accounts.

15

 
Co Oo ND OO FP WD NY

BO NY NY NH NY NY NY NY NY YY Ff FF TF YF Fe PP Ph EhlULS
oD KN A BRB WOW NY KF oO Oo me HD DN HN FP WN YF &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 16 of 37

59, Thieves can also use the stolen data, alone or in combination with other
information about the individual, to send highly targeted phishing emails to class members to
obtain more sensitive information.

60. Thieves can use the stolen data, alone or in combination with other information
about the individual, to commit crimes including, e.g., opening new financial accounts in class
members’ names; taking out loans in class members’ names; using class members’ information
to obtain government benefits; filing fraudulent tax returns using class members’ information;
obtaining driver’s licenses in class members’ names but with another person’s photograph; and
giving false information to police during an arrest.

61. | MGM has acknowledged that consumers face a significant risk of identity theft or
other misuse stemming from the Data Breach. As noted above, MGM recommended that
affected consumers: (i) “Review your credit reports,” (ii) “Place fraud alerts with the three credit
bureaus,” and (iii) place a “Security Freeze” on their credit files.2' Those steps would not be
necessary if the risk of harm was de minimis.

G. MGM’s Delay in Providing Notice to Class Members Caused Additional

Harm

62. “One thing that does matter is hearing about a data breach quickly. That alerts
consumers to keep a tight watch on credit card bills and suspicious emails. It can prompt them to
change passwords and freeze credit reports. ... If consumers don’t know about a breach because
it wasn’t reported, they can’t take action to protect themselves.”””

63. Consumers’ PII was stolen on July 7, 2019, but MGM did not begin to send
notice to affected customers until September 2019, depriving them of the ability to promptly

mitigate potential adverse consequences of the Data Breach.

 

*! https://media.dojmt.gov/wp-content/uploads/Consumer-Notice-26.pdf (attachment to
sample Notice).

22 The Data Breach Next Door, Consumer Reports, Jan. 31,2019, available at
https://www.consumerreports.org/data-theft/the-data-breach-next-door/.

16

 
0 eo IN HD A FP WY NY

oO N NYO NH NY NY NY NY NV FS FF FP YF PF Fe FF FF SL
Oo nD KN AH BF DH NY KK CoO Oo eBeNnAN BDH aA fF WY NY | OC

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 17 of 37

64. | Asaresult of MGM’s unreasonable delay in detecting and notifying consumers of
the Data Breach, the risk of harm to Plaintiffs and class members has been increased.
H. Plaintiffs and Class Members Are Entitled to Injunctive Relief
65. Plaintiffs and class members are entitled to injunctive relief requiring MGM to,
among other things: (i) strengthen its data security systems and monitoring procedures; (ii)
submit to future annual audits of those systems; and (iii) provide several years of free credit
monitoring and identity theft insurance to all class members.
66. | MGM acted on grounds that apply generally to the class as a whole, so that
injunctive relief is appropriate on a class-wide basis.
V. CLASS ACTION ALLEGATIONS
67. Plaintiffs bring this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and
(b)(3) on behalf of a Nationwide Class. In the alternative, Plaintiffs bring this case on behalf of
the following state-specific subclasses: a Nevada Sub-Class, a Louisiana Sub-Class, a New York
Sub-Class, an Ohio Sub-Class, and a South Carolina Sub-Class, defined as follows:
Nationwide Class: All persons residing in the United States whose
PII was stolen in the July 7, 2019 Data Breach at MGM.
Nevada Sub-Class: All residents of Nevada whose PII was stolen
in the July 7, 2019 Data Breach at MGM.
Louisiana Sub-Class: All residents of Louisiana whose PII was
stolen in the July 7, 2019 Data Breach at MGM.
New York Sub-Class: All residents of New York whose PII was
stolen in the July 7, 2019 Data Breach at MGM.
Ohio Sub-Class: All residents of Ohio whose PII was stolen in the
July 7, 2019 Data Breach at MGM.
South Carolina Sub-Class: All residents of South Carolina whose
PII was stolen in the July 7, 2019 Data Breach at MGM.

68. Excluded from the Classes are Defendant’s executive officers, and the judge to

17

 
oOo Oo NIN DH DW FP WY NY

NBO NO ND BH HN WH ND N NO KR KF FP FF FF KF KF TE Pl
Oo ~~ DBD On BP WO NY K§ CO BO Fn Dn FP WY NY YK O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 18 of 37

whom this case is assigned.

69. Plaintiffs hereby reserve the right to amend or modify these class definitions after
having an opportunity to conduct discovery.

70. | Numerosity. The Classes are each so numerous that joinder of all members is
impracticable. The Nationwide Class consists of 10.6 million individuals, and the state Sub-
Classes each consist of thousands or more individuals.

71. Commonality. There are many questions of law and/or fact common to Plaintiffs
and the Classes. Common questions include, but are not limited to, the following:

a. Whether MGM’s data security systems prior to the Data Breach complied
with applicable data security laws, regulations, and industry standards;

b. Whether MGM owed a duty to class members to safeguard their PII;

c. Whether MGM breached its duty to class members to safeguard their PII;
d. Whether a computer hacker stole class members’ PII in the Data Breach;
e. Whether MGM knew or should have known that its data security systems

were deficient prior to the Data Breach;
f. Whether Plaintiffs and class members suffered legally cognizable damages
as a result of the Data Breach; and
g. Whether Plaintiffs and class members are entitled to injunctive relief.
72.  Typicality. Plaintiffs’ claims are typical of the claims of all class members
because Plaintiffs, like all other class members, suffered a theft of their PII in the Data Breach.
73. Adequacy of Representation, Plaintiffs will fairly and adequately protect the
interests of the Classes. Plaintiffs have retained competent and capable counsel with significant
experience in complex class action litigation, including data breach class actions. Plaintiffs and
their counsel are committed to prosecuting this action vigorously on behalf of the Classes.
Plaintiffs’ counsel has the financial and personnel resources to do so. Neither Plaintiffs nor their
counsel have any interests that are contrary to, or that conflict with, those of the Classes.

74. | Predominance. MGM has engaged in a common course of conduct toward all

18

 
Oo Oo HN DH NH F&F WD NY

NY NO NH WN LH WW NY NY NO KR YP KF FTF FF KF KF EE KE lS
Co ND DK AN BP WY NY KH CO Oo eH HT HH He WN || &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 19 of 37

class members. The common issues arising from MGM’s conduct predominate over any issues
affecting just individual class members. Adjudication of the common issues in a single action
has important and desirable advantages of judicial economy.

75. Superiority. A class action is superior to other available methods for the fair and
efficient adjudication of the controversy. Class treatment of common questions of law and fact is
superior to multiple individual actions or piecemeal litigation. Absent a class action, most class
members would find that the cost of litigating their individual claim is prohibitively high, and
they would have no effective remedy on an individual non-class basis. The prosecution of
separate actions by individual class members would create a risk of inconsistent or varying
adjudications with respect to class members, which would establish incompatible standards of
conduct for MGM. In contrast, conducting this action on a class-wide basis presents far fewer
management difficulties, conserves judicial resources and the parties’ resources, and protects the
rights of all class members.

76. | MGM acted on grounds that apply generally to the Classes as a whole, so that
injunctive relief is appropriate on a class-wide basis pursuant to Fed. R. Civ. P. 23(b)(2).

77. Likewise, particular “issues” under Rule 23(c)(4) are appropriate for certification
because such matters present particular common issues, the resolution of which would advance
the disposition of this matter and the parties’ interests therein. Such issues include, but are not
limited to, those included in the bulleted list above.

78. Finally, all members of the proposed Classes are readily ascertainable. MGM has
access to customer names and addresses affected by the Data Breach. Using this information,
class members can be identified and ascertained for the purpose of providing notice.

VI. CAUSES OF ACTION
COUNTI
NEGLIGENCE
(On Behalf of the Nationwide Class and all State Sub-Classes)

79. Plaintiffs re-allege and incorporate by reference all preceding allegations as if

19

 
Oo C6 HN DBO AW SFP WY NY

NY NO NYO NY NBO HV WN NN NO RH RP RP FY FSF FC Kr PEF hl hl
eo DN NW BR WY NY KF OG Oe HI DH HN BP WY NY | &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 20 of 37

fully set forth herein.

80. As acondition of receiving services, Plaintiffs and class members were obligated
to provide MGM with their PII.

81. Plaintiffs and class members entrusted their PI] to MGM with the understanding
that MGM would safeguard their PII.

82. | MGM had knowledge of the sensitivity of the PII and the types of harm that
Plaintiffs and class members could suffer if the PII was stolen in a data breach.

83. | MGM had a duty to exercise reasonable care in safeguarding, securing, and
protecting such PII. This duty includes, among other things, designing, maintaining, and testing
MGM’s security protocols to ensure that PII was adequately secured and protected, and that
employees tasked with maintaining such PII were adequately trained on cyber security measures.

84. | MGM’s duty of care arose as a result of, among other things, the special
relationship that existed between MGM and its customers. MGM was in position to ensure that
its systems were sufficient to protect against the foreseeable risk that a data breach could occur,
which would result in substantial harm to consumers.

85. | Also, MGM had a duty to employ reasonable security measures under Section 5
of the FTCA, 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting commerce,”
including, as interpreted and enforced by the FTC, failing to use reasonable measures to protect
confidential consumer data.

86. | MGM wasalso subject to an “independent duty” untethered to any contract
between class members and MGM.

87. Plaintiffs and class members were the foreseeable victims of inadequate data
security practices and the theft of PII.

88. | MGM knew or should have known of the inherent risks in collecting and storing
PII, the critical importance of providing adequate security of that PII, and the frequent cyber-
crimes being perpetrated in the hotel industry.

89. MGM’s conduct created a foreseeable risk of harm to Plaintiffs and class

20

 
Oo fe SYD HD UH FP WY NY

BO NO NH HN NY WH NN NN NO KM BY FP FY Ff FTF FP hl
Co DDH A BR WH NY KH COD Oo eB HTD HD OH FP WY NY | O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 21 of 37

members. MGM’s misconduct included, but was not limited to, its failure to take appropriate
steps to prevent the Data Breach as set forth herein. MGM’s misconduct also included its
decision not to comply with industry standards for the safekeeping of PII.

90. Plaintiffs and class members had no ability to protect their PII once in was in
MGM's possession.

91. | MGM was ina position to protect against the harm suffered by Plaintiffs and class
members as a result of the Data Breach.

92. | MGM, through its actions and/or omissions, unlawfully breached its duty to
Plaintiffs and class members by failing to exercise reasonable care in protecting and
safeguarding PII while it was within the MGM’s possession or control.

93. | MGM improperly and inadequately safeguarded Plaintiffs’ and class members’
PII in deviation of standard industry rules, regulations, and practices at the time of the Data
Breach.

94. But for MGM’s wrongful breach of duties owed to Plaintiffs and class members,
their PII would not have been stolen by computer hackers.

95. There is a temporal and close causal connection between MGM’s failure to
implement adequate security measures to protect PI] and the harm suffered by Plaintiffs and
class members.

96. Asaresult of MGM’s negligence, Plaintiffs and class members suffered and will
continue to suffer damages and injury set forth above.

97. Plaintiffs and class members are entitled to compensatory and consequential
damages suffered as a result of the Data Breach.

98. Plaintiffs and class members are also entitled to the injunctive relief set forth

above.

21

 
Oo oe SYN DO A FP WY NY

BO NO HN WN KN WN NV N NO HH RP KF YP FF FF FF EO hl hl
Co YD DO UAW BF W NY KH DOD OBO BAN DO FF WD NY YF &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 22 of 37

COUNT II
NEGLIGENCE PER SE
(On Behalf of the Nationwide Class and all State Sub-Classes)

99. _ Plaintiffs re-allege and incorporate by reference all preceding allegations as if
fully set forth herein.

100. Section 5 of the FTCA prohibits “unfair . . . practices in or affecting commerce,”
including, as interpreted and enforced by the FTC, the unfair act or practice by businesses of
failing to use reasonable measures to protect PII. The FTC publications and orders described
above also form part of the basis of MGM’s duty in this regard.

101. MGM violated Section 5 of the FTCA by failing to use reasonable measures to
protect customer PII and not complying with applicable industry standards, as described in detail
herein. MGM’s conduct was particularly unreasonable given the nature and amount of PII it
obtained and stored, and the foreseeable consequences of a data breach including, specifically,
the damages that would result to Plaintiffs and class members.

102. MGM’s violation of Section 5 of the FTCA constitutes negligence per se as
MGM ’s violation of the FTCA establishes the duty and breach elements of negligence.

103. Plaintiffs and class members are within the class of persons that the FTCA was
intended to protect.

104. The harm that occurred as a result of the Data Breach is the type of harm the
FTCA was intended to guard against. The FTC has pursued enforcement actions against
businesses which, as a result of their failure to employ reasonable data security measures, caused
the same types of harm as those suffered by Plaintiffs and class members.

105. Asadirect and proximate result of MGM’s negligence per se, Plaintiffs and class
members have suffered, and continue to suffer, damages arising from the Data Breach as set
forth above.

106. Plaintiffs and class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

22

 
oT Oo me ND HH BPW NY

NO NO NO HN NY WN NY WN NO HK KH YP FF KF FE PF El hl
Oo WD DO OT BR WYO NY S|& DBD OO ONAN KH HT FP WY NY

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 23 of 37

107. Plaintiffs and class members are also entitled to the injunctive relief set forth
above.
COUNT Ii
BREACH OF IMPLIED CONTRACT
(On Behalf of the Nationwide Class and all State Sub-Classes)

108. Plaintiffs re-allege and incorporate by reference all preceding allegations as if
fully set forth herein.

109. When Plaintiffs and class members provided their PI] to MGM in exchange for
MGM’’s services, they entered into implied contracts with MGM under which MGM agreed to
take reasonable steps to protect their PI.

110. MGM solicited and invited Plaintiffs and class members to provide their PII as
part of MGM’s regular business practices. Plaintiffs and class members accepted MGM’s offers
and provided their PII to MGM.

111. When entering into the implied contracts, Plaintiffs and class members reasonably
believed and expected that MGM’s data security practices complied with relevant laws,
regulations, and industry standards.

112. _MGM’s implied promise to safeguard PII is evidenced by, e.g., the
representations in MGM’s Privacy Policy set forth above.

113. Plaintiffs and class members paid money for MGM’s services. Plaintiffs and
class members reasonably believed and expected that MGM would use part of those funds to
obtain adequate data security. MGM failed to do so.

114. Plaintiffs and class members would not have provided their PIT to MGM in the
absence of MGM’s implied promise to keep the PII reasonably secure.

115. Plaintiffs and class members fully performed their obligations under the implied
contracts by paying money to MGM.

116. MGM breached its implied contracts with Plaintiffs and class members by failing

to implement reasonable data security measures.

23

 
Oo Co TD DB WT FP WD NO —

NO NO NH NH NY NV NV NY NO KH KF RP FP KF FF FE EF lS
Oo ~~ BO UA FB WO NY KSK&§ OD CO TFT HI DBD NH FP WD NY KF O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 24 of 37

117. Asaresult of MGM’s conduct, Plaintiffs and class members have suffered, and
continue to suffer, damages arising from the Data Breach as set forth above.

118. Plaintiffs and class members are entitled to compensatory and consequential
damages suffered as a result of the Data Breach.

119. Plaintiffs and class members are also entitled to the injunctive relief set forth
above.

COUNT IV
UNJUST ENRICHMENT
(On Behalf of the Nationwide Class and all State Sub-Classes)

120. Plaintiffs re-allege and incorporate by reference all preceding allegations as if
fully set forth herein.

121. This claim is plead in the alternative to the breach of implied contract claim.

122. Plaintiffs and class members conferred a monetary benefit on MGM. Specifically,
they purchased services from MGM and in doing so provided MGM with their PI]. In exchange,
Plaintiffs and class members should have received from MGM the services that were the subject
of the transaction as well as adequate protection of their PII.

123. MGM knew that Plaintiffs and class members conferred a monetary benefit,
which MGM accepted. MGM profited from these transactions and used the PII for business
purposes.

124. The amounts Plaintiffs and class members paid to MGM for its services were
intended to be used, in part, to pay for MGM’s administrative costs of data security.

125. Under the principles of equity and good conscience, MGM should not be
permitted to retain the full monetary benefit of the transaction because MGM failed to implement
appropriate data security measures.

126. MGM failed to adequately secure consumers’ PII and, therefore, did not provide
the full services that consumers paid for.

127. MGM acquired consumers’ money and PII through inequitable means in that it

24

 
Oo Oo NY DO aA FP W NO

NY NO NH NH NY NY NN NN NV HH FY FY SPY Ff FF
Oo DA HW BB WD NHN KH CO DO eH DH FF W NY FF &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 25 of 37

failed to disclose its inadequate data security practices when entering into transactions with
consumers.

128. If Plaintiffs and class members would have known that MGM employed
inadequate data security safeguards, they would not have agreed to transact with MGM or would
have transacted only at reduced prices.

129. Plaintiffs and class members have no adequate remedy at law.

130. Asadirect and proximate result of MGM’s conduct, Plaintiffs and class members
have suffered and will suffer injury and damages as set forth above.

131. MGM should be compelled to disgorge into a common fund or constructive trust,
for the benefit of class members, the proceeds that they unjustly received from class members.
In the alternative, MGM should be compelled to refund the amounts that class members overpaid
for MGM’s services.

COUNT V

VIOLATION OF THE NEVADA CONSUMER FRAUD ACT
NRS 41.600

(On Behalf of the Nationwide Class and Nevada Sub-Class)

132. Plaintiffs re-allege and incorporate by reference all preceding allegations as if
fully set forth herein.

133. MGM engaged in unfair and unlawful acts and practices by failing to maintain
adequate data security procedures, and permitting access to consumer information by data
thieves, for whom MGM had no reasonable grounds to believe would be used for a proper
purpose.

134. MGM violated the Nevada Consumer Fraud Act by engaging in unfair and
unlawful acts and practices that constitute acts of “consumer fraud” as defined in NRS
41.600(2)(e) with respect to the goods and services it provided to the Nationwide Class and
Nevada Sub-Class, including but not limited to the following:

a. by representing that it would maintain adequate data security practices to

25

 
Oo Oe NY DO A BP WY NY

Nm NO NH NH NY NY WN NN N YH KH FP SP KF PF SF FF FF SE
co DO AW BR WH NBN KH OO eH DH FF Ww NHN YF O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 26 of 37

safeguard consumer information from unauthorized disclosures, data
breaches, and theft;

b. by omitting and concealing the material fact of the inadequacy of MGM’s
data security protections for consumers’ PI];

C. by failing to disclose that MGM’s data security systems failed to meet
legal and industry standards for the protection of consumers’ PII; and

d. by soliciting and collecting PII with knowledge that the information would
not be adequately protected and by storing that PII in an unsecure
electronic environment.

135. Plaintiffs and class members relied on MGM’s implied promise of data security
when providing their PII to MGM.

136. MGM’s conduct violated NRS 598.0917(7) because it constituted a tender of
“goods advertised for sale . . . or tendering terms of sale or lease less favorable than the terms
advertised,” i.e., goods offered for sale without the corresponding promise that the consumer’s
PII would be kept reasonably secure.

137. MGM’s violations of NRS 598.0917(7) constituted “consumer fraud” for
purposes of NRS 41.600(2)(e).

138. MGM also breached its duty under NRS 603A.210, which requires any data
collector that “maintains records which contain personal information” of Nevada residents to
“implement and maintain reasonable security measures to protect those records from
unauthorized access, acquisition, . . . use, modification or disclosure.” MGM did not take such
reasonable security measures, as shown by a system-wide breach of its data security systems.

139. Additionally, NRS 598.0923(3) provides that a violation of any federal or Nevada
law constitutes consumer fraud. Thus, MGM’s violations of the FTCA, NRS 598.0917(7), and
NRS 603A violated NRS 598.0923(3).

140. MGM’ violations of NRS 598.0923(3), NRS 598.0917(7), and NRS 603A in turn
constituted “consumer fraud” for purposes of NRS 41.600(2)(e).

26

 
Co Oo SI DB UU FP W NY

NO NO NO HN NY NV NV NV NO | RP FP YP FP FF FF TF Pl
oOo SN ON UNCARING H$ ll ONT i OO ISD i SO NP lO

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 27 of 37

141. MGM engaged in an unfair practice by engaging in conduct that is contrary to
public policy, unscrupulous, and caused injury to Plaintiffs and class members.

142. Asadirect and proximate result of the foregoing, Plaintiffs and class members
suffered injuries, including but not limited to actual damages and being denied a benefit
conferred on them by the Nevada legislature.

143. Asaresult of these violations, Plaintiffs and class members are entitled to an
award of actual damages, injunctive relief preventing MGM from continuing to violate data
security requirements, and an award of reasonable attorneys’ fees and costs.

COUNT VI
VIOLATION OF THE LOUISIANA UNFAIR TRADE
PRACTICES AND CONSUMER PROTECTION LAW
La. Rev. Stat. Ann. §§ 51:1401, ef seq.
(On Behalf of the Louisiana Sub-Class)

144. Plaintiff Wukovits re-alleges and incorporates by reference all preceding
allegations as if fully set forth herein.

145. MGM, Plaintiff Wukovits, and the Louisiana Sub-Class members are “persons”
within the meaning of the La. Rev. Stat. Ann. § 51:1402(8).

146. Plaintiff and the Louisiana Sub-Class members are “consumers” within the
meaning of La. Rev. Stat. Ann. § 51:1402(1).

147. MGM engaged in “trade” or “commerce” within the meaning of La. Rev. Stat.
Ann. § 51:1402(10).

148. The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana
CPL”) makes the following conduct unlawful: “unfair or deceptive acts or practices in the
conduct of any trade or commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that
offend established public policy, while deceptive acts are practices that amount to fraud, deceit,
or misrepresentation.

149. MGM participated in unfair and deceptive acts and practices that violated the

Louisiana CPL, including by:

27

 
oOo oe SN DH FP WD NY

bo NY NH NY VN WN NN NN NN KF FY FF YF FF YF FF PF lS
Oo ND OO AW FB WHO NY KY ODS OO fF HTD AH FF WD NY - &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 28 of 37

a. Failing to implement reasonable data security measures to protect
consumers’ PII, which was a direct and proximate cause of the Data
Breach;

b. Failing to comply with common law and statutory duties pertaining to the
security and privacy of PII, including duties imposed by the FTCA, 15
U.S.C. § 45;

c. Misrepresenting that it employed reasonable data security measures and
would reasonably protect the privacy of consumers’ PII;

d. Omitting and concealing the material fact that it did not employ
reasonable measures to secure PII; and

e. Omitting and concealing the material fact that it did not comply with
common law and statutory duties pertaining to the security of PII,
including duties imposed by the FTCA, 15 U.S.C. § 45.

150. _MGM’s representations and omissions were material because they were likely to
deceive reasonable consumers about the adequacy of MGM’s data security practices.

151. MGM intended to mislead Plaintiff and Louisiana Sub-Class members and/or
induce them to rely on MGM’s misrepresentations and omissions.

152. MGM’s unfair and deceptive acts and practices were immoral, unethical,
oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and Louisiana
Sub-Class members that those individuals could not reasonably avoid. The substantial injury
outweighed any benefits to consumers or to competition.

153. MGM acted intentionally, knowingly, and maliciously in violating the Louisiana
CPL, and recklessly disregarded consumers’ rights.

154. Had MGM disclosed that its data systems were not secure and were vulnerable to
attack, MGM would have been unable to continue in its then-current state of business and would
have been forced to adopt reasonable data security measures. Instead, MGM received,

maintained, and compiled consumers’ PII as part of the services MGM provided and for which

28

 
Oo fF HN HD NH FP W NY

NM NO HN HN HN NH NY N NON HK KH KP PP FF FF KF SF KF LS
Co SY OO Uh BP WHO NY KH OD CO FNAB WH FP WY NY YY &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 29 of 37

consumers paid, without advising consumers that MGM’s data security practices were materially
deficient.

155. Accordingly, Plaintiff and the Louisiana Sub-Class members acted reasonably in
relying on MGM’s misrepresentations and omissions, the truth of which they could not have
discovered on their own.

156. Asadirect and proximate result of MGM’s unfair and deceptive acts and
practices, Plaintiff and the Louisiana Sub-Class members have suffered and will continue to
suffer injury, ascertainable losses of money or property, and non-monetary damages, as set forth
above.

157. Plaintiff and the Louisiana Sub-Class members seek all monetary and non-
monetary relief allowed by law, including actual damages, and treble damages for MGM’s
knowing violations of the Louisiana CPL, restitution, declaratory relief, attorneys’ fees, and any
other relief that is just and proper.

COUNT VII

VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW
N.Y. Gen. Bus. Law §§ 349, et seq.

(On Behalf of the New York Sub-Class)

158. Plaintiff Kerri Shapiro re-alleges and incorporates by reference all preceding
allegations as if fully set forth herein.
159. MGM engaged in deceptive acts or practices in the conduct of its business, trade,
and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, including by:
a. Failing to implement reasonable data security measures to protect
consumers’ PII, which was a direct and proximate cause of the Data
Breach;
b. Failing to comply with common law and statutory duties pertaining to the
security and privacy of PII, including duties imposed by the FTCA, 15
ULS.C. § 45;

29

 
Oo Se SND A FF WD NY YF

NY NO HP NH HN YN NHN NV NO FH KF KF FT FF FSF KF KF SE SS
oN KN NH BR DH NY KH OD Oo FH HS DH WH FF W NY YF &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 30 of 37

c. Misrepresenting that it employed reasonable data security measures and
would reasonably protect the privacy of consumers’ PII;

d. Omitting and concealing the material fact that it did not employ
reasonable measures to secure PII; and

e. Omitting and concealing the material fact that it did not comply with
common law and statutory duties pertaining to the security of PII,
including duties imposed by the FTCA, 15 U.S.C. § 45.

160. Plaintiff and members of the New York Sub-Class were deceived in New York.
They also transacted with MGM in New York by making hotel reservations from New York.

161. MGM’s representations and omissions were material because they were likely to
deceive reasonable consumers about the adequacy of MGM’s data security practices and ability
to protect the confidentiality of consumers’ PII.

162. MGM acted intentionally, knowingly, and maliciously in violating New York’s
General Business Law, and recklessly disregarded consumers’ rights.

163. Asa direct and proximate result of MGM’s deceptive and unlawful acts and
practices, Plaintiff and New York Sub-Class members have suffered and will continue to suffer
injury, ascertainable losses of money or property, and monetary and non-monetary damages, as
set forth above.

164. MGM’s deceptive and unlawful acts and practices affected the public interest and
consumers at large, including thousands of New York residents affected by the Data Breach.

165. MGM’s deceptive and unlawful practices caused substantial injury to Plaintiff and
New York Sub-Class members that those individuals could not reasonably avoid.

166. Plaintiff and the New York Sub-Class members seek all monetary and non-
monetary relief allowed by law, including actual damages or statutory damages of $50
(whichever is greater), treble damages up to $1,000, restitution, injunctive relief, and attorney’s

fees and costs pursuant to N.Y. Gen. Bus. Law § 349(h).

30

 
Co © NIN DBD WA FP WY NY

NM po NM NH HO NY YN NO NO | KR RP FF Ff FF Te TS hl Kh S
Co sa OO HN BP WY NYO KH CO Oo OH DH OW He WY NY KF CO

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 31 of 37

COUNT Vill

VIOLATION OF THE OHIO DECEPTIVE TRADE PRACTICES ACT
Ohio Rev. Code §§ 4165.01, et seq.

(On Behalf of the Ohio Sub-Class)

167. Plaintiff Julie Mutsko re-alleges and incorporates by reference all preceding
allegations as if fully set forth herein.

168. MGM, Plaintiff Mutsko, and the Ohio Sub-Class members are each a “person,” as
defined by Ohio Rev. Code § 4165.01(D).

169. MGM advertised, offered, or sold goods or services in Ohio and engaged in trade
or commerce directly or indirectly affecting the people of Ohio.

170. MGM engaged in deceptive trade practices in the course of its business and
vocation, in violation of Ohio Rev. Code § 4165.02, including by:

a. Representing that its goods and services have characteristics, uses,
benefits, or qualities that they do not have, in violation of Ohio Rev. Code
§ 4165.02(A)(7);

b. Representing that its goods and services are of a particular standard or
quality when they are of another, in violation of Ohio Rev. Code §
4165.02(A)(9); and

C. Advertising its goods and services with intent not to sell them as advertise,
in violation of Ohio Rev. Code § 4165.02(A)(1 1).

171. _MGM’s deceptive trade practices include:

a. Failing to implement reasonable data security measures to protect
consumers’ PII, which was a direct and proximate cause of the Data
Breach;

b. Failing to comply with common law and statutory duties pertaining to the
security and privacy of PII, including duties imposed by the FTCA, 15
U.S.C. § 45;

31

 
Oo Oo HN DBD WH EP WY NY

NM NO NO YB HN HN NY NO NO | KF FF | Pe Fe FF OSES S|
Co nD BO ON BP DO NYO YK ODO Oo Be HT HH HP WD NY YF OS

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 32 of 37

C. Misrepresenting that it employed reasonable data security measures and
would reasonably protect the privacy of consumers’ PII;

d. Omitting and concealing the material fact that it did not employ
reasonable measures to secure PII; and

e. Omitting and concealing the material fact that it did not comply with
common law and statutory duties pertaining to the security of PII,
including duties imposed by the FTCA, 15 U.S.C. § 45.

172. _MGM’s representations and omissions were material because they were likely to
deceive reasonable consumers about the adequacy of MGM’s data security and ability to protect
the confidentiality of consumers’ PIT.

173. MGM intended to mislead Plaintiff and Ohio Sub-Class members and/or induce
them to rely on its misrepresentations and omissions.

174. MGM acted intentionally, knowingly, and maliciously in violating the Ohio
Deceptive Trade Practices Act, and recklessly disregarded consumers’ rights.

175. Asadirect and proximate result of MGM’s deceptive trade practices, Plaintiff and
Ohio Sub-Class members have suffered and will continue to suffer injury, ascertainable losses of
money or property, and monetary and non-monetary damages, as set forth above.

176. Plaintiff and Ohio Sub-Class members seek all monetary and non-monetary relief
allowed by law, including actual damages, restitution, injunctive relief, attorneys’ fees, and any
other relief that is just and proper.

COUNT IX

VIOLATION OF THE SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT,
S.C. Code Ann. §§ 39-5-10, et seq.

(On Behalf of the South Carolina Sub-Class)

177. Plaintiff Larry Lawter re-alleges and incorporates by reference all preceding
allegations as if fully set forth herein.

178. MGM isa “person” as defined by $.C. Code Ann. § 39-5-10(a).

32

 
oOo Oo SN DO On BP WY NO

NO NO WN NY WH YN NN NN NO KH KF Fe FF FS ESO Se hl
Co nD DH UH BR WHO NO K|& CO OO Bema HDA FP WY NY FS O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 33 of 37

179. The South Carolina Unfair Trade Practices Act prohibits “unfair or deceptive acts
or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.

180. MGM advertised, offered, or sold goods or services in South Carolina and
engaged in trade or commerce directly or indirectly affecting residents of South Carolina, as
defined by S.C. Code Ann. § 39-5-10(b).

181. MGM engaged in unfair and deceptive acts and practices, including by:

a. Failing to implement reasonable data security measures to protect
consumers’ PII, which was a direct and proximate cause of the Data
Breach;

b. Failing to comply with common law and statutory duties pertaining to the
security and privacy of PII, including duties imposed by the FTCA, 15
UIS.C. § 45;

C. Misrepresenting that it employed reasonable data security measures and
would reasonably protect the privacy of consumers’ PII;

d. Omitting and concealing the material fact that it did not employ
reasonable measures to secure PII; and

e. Omitting and concealing the material fact that it did not comply with
common law and statutory duties pertaining to the security of PII,
including duties imposed by the FTCA, 15 U.S.C. § 45.

182. MGM’s acts and practices had, and continue to have, the tendency or capacity to
deceive.

183. MGM’s representations and omissions were material because they were likely to
deceive reasonable consumers about the adequacy of MGM’s data security practices and ability
to protect the confidentiality of consumers’ PII.

184. MGM intended to mislead Plaintiff and South Carolina Sub-Class members
and/or induce them to rely on its misrepresentations and omissions.

185. Had MGM disclosed to consumers that its data systems were not secure and, thus,

33

 
Co Oo© SN HD A FSF WY NY

NM NO NO HN WN NY YN NY NO KH RR FF FF KF YF PFO Sr hl he
Co SD NHN ON BR HY NY KF OD O60 ON KH nH FP WD NY KF O&O

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 34 of 37

vulnerable to attack, MGM would have been unable to continue in its then-current state of
business and would have been forced to adopt reasonable data security measures. Instead, MGM
received, maintained, and compiled consumers’ PI as part of the services MGM provided and
for which consumers paid, without advising consumers that MGM’s data security practices were
materially deficient.

186. Plaintiff and the South Carolina Sub-Class members acted reasonably in relying
on MGM’s misrepresentations and omissions, the truth of which they could not have discovered
on their own.

187. MGM had a duty to disclose the above-described facts due to the sensitivity and
volume of PII in its possession. Such a duty is also implied by law due to the nature of the
relationship between consumers and MGM, because consumers are unable to fully protect their

interests with regard to their PII in MGM’s possession. MGM’s duty to disclose also arose from

its:
a. Possession of exclusive knowledge regarding the security of the PII in its
systems;
b. Active concealment of the state of its data security; and/or
c. Incomplete representations about the security and integrity of its computer

and data systems, while purposefully withholding material facts from
consumers that contradicted these representations.

188. _MGM’s business acts and practices offend an established public policy, or are
immoral, unethical, or oppressive. MGM’s acts and practices offend established public policies
that seek to protect consumers’ PII and ensure that entities entrusted with PII use appropriate
data security measures. These public policies are reflected in laws such as the FTCA, 15 U.S.C.
§ 45, and the South Carolina Data Breach Security Act, S.C. Code § 39-1-90, et seq.

189. MGM’s unfair and deceptive acts or practices adversely affected the public
interest because such acts or practices had the potential for repetition; MGM engaged in such

acts or practices as a general rule; and such acts or practices impacted the public at large,

34

 
Oo fe SND NH Fe WO NY

No wo NY NY NV NY WN NN WN KF FP FP FTF FC FC PC Sr hh PhLUlUmr
Co YN ON AW BB WN YK DO Ben KH FPF W NY | ©&

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 35 of 37

including the many South Carolina residents impacted by the Data Breach.

190. _MGM’s unfair and deceptive acts or practices have the potential for repetition
because the same kinds of actions and inactions occurred in the past, thus making it likely that
these acts or practices will continue to occur if left undeterred. Additionally, MGM’s policies
and procedures, such as its security practices, create the potential for recurrence of the
complained-of business acts and practices.

191. MGM’s violations present a continuing risk to Plaintiff and the South Carolina
Sub-Class members as well as to the general public.

192. MGM intended to mislead Plaintiff and South Carolina Sub-Class members
and/or induce them to rely on its misrepresentations and omissions.

193. MGM acted intentionally, knowingly, and maliciously in violating South
Carolina’s Unfair Trade Practices Act, and recklessly disregarded consumers’ rights. Past data
breaches in the hotel industry put MGM on notice of the potential for cyber-theft targeting its
data networks. In light of these facts, punitive damages would serve the interest of society in
punishing and warning others not to engage in such conduct, and would deter MGM and others
from committing similar conduct in the future.

194. Asadirect and proximate result of MGM’s unfair and deceptive acts or practices,
Plaintiff and the South Carolina Sub-Class members have suffered and will continue to suffer
injury, ascertainable losses of money or property, and monetary and non-monetary damages, as
set forth above.

195. Plaintiff and South Carolina Sub-Class members seek all monetary and non-
monetary relief allowed by law, including damages for their economic losses, treble damages,
punitive damages, injunctive relief, and reasonable attorneys’ fees and costs.

REQUEST FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,

respectfully request the following relief:

A. An Order certifying this case as a class action;

35

 
Oo Oo ND AH FP W NY Ke

NM NO WH NHN NHN NY NO NV NN F Rr Ff Ff Ff FF Pr PF lS
Co DO MN BRB BH NY KF Oo Oo eH HT DH HW FF WD NY YF &

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 36 of 37

B. An Order appointing Plaintiffs as class representatives;

C. An Order appointing the undersigned counsel as class counsel;

D. Injunctive relief requiring MGM to: (i) strengthen its data security systems and
monitoring procedures; (ii) submit to future annual audits of those systems; and (iii) provide

several years of free credit monitoring and identity theft insurance to all class members;

E, An award of compensatory damages, statutory damages, and punitive damages;
F An award of costs and expenses;

G. An award of attorneys’ fees; and

H Such other and further relief as this court may deem just and proper.

DEMAND FOR JURY TRIAL

Plaintiffs demand a jury trial as to all issues triable by a jury.

Dated: March 13, 2020 Respectfully submitted,

/s/ Don Springmeyer
WOLF, RIFKIN, SHAPIRO, SCHULMAN AND
RABKIN, LLP
Don Springmeyer
3556 E Russell Rd
Second Floor
Las Vegas, NV 89120-2234
702-341-5200
Fax: (702) 341-5300
Email: dspringmeyer@wrslawyers.com

BERGER MONTAGUE PC

E. Michelle Drake( Pro Hac Vice to be submitted)
43 SE Main Street, Suite 505

Minneapolis, MN 55414

Tel: (612) 594-5933

Fax: (612) 584-4470

emdrake@bm.net

BERGER MONTAGUE PC

Michael Dell’ Angelo

(Pro Hac Vice to be submitted)

Jon Lambiras (Pro Hac Vice to be submitted)
Joshua T. Ripley (Pro Hac Vice to be submitted)
1818 Market Street, Suite 3600

Philadelphia, PA 19103

Tel: (215) 875-3000

36

 
Oo eo IN KO OH SF WY NY

Bo NO NY NY YN WN NN NN N KH KR KR BF FF KF KF EF SF SE
Co DO A BP BHD NOU EH lL ODOlUlUlUCUCOCUlMOM UNS ONC UO

 

 

Case 2:20-cv-00529-RFB-EJY Document1 Filed 03/13/20 Page 37 of 37

Fax: (215) 875-4604
mdellangelo@bm.net
jlambiras@bm.net
jripley@bm.net

MCCULLEY MCCLUER PLLC

Stuart McCluer (Pro Hac Vice to be submitted)
R. Bryant McCulley (Pro Hac Vice to be submitted)
Frank B. Ulmer (Pro Hac Vice to be submitted)
701 East Bay Street, Suite 411

Charleston, SC 29403

Tel: (843) 444-5404

Fax: (843) 444-5408
smccluer@meculleymccluer.com
bmceculley@mcculleymccluer.com
fulmer@mceculleymccluer.com

Counsel for Plaintiffs and the Proposed Class

37

 
